           Case 2:14-cr-01067-SPL Document 78 Filed 05/15/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                   )   CR-14-01067-PHX-SPL
                                                 )
10                Plaintiff,                     )
                                                 )   ORDER OF DETENTION
11   vs.                                         )
                                                 )
12   Blase Anthony Smith Sr.,                    )
                                                 )
13                Defendant.                     )
                                                 )
14                                               )
15            Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. The issue of detention was submitted to the Court. The Court considered the
17   Petition and file in determining whether defendant should be released on conditions set by
18   the Court.
19            The Court finds that defendant has failed to carry his burden of establishing that he

20   does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

21   Procedure.

22            The Court concludes, by a preponderance of the evidence, that defendant is a serious

23   flight risk and that there is no condition or combination of conditions that will reasonably

24   assure his appearance at future proceedings.

25   ///

26
27
28
       Case 2:14-cr-01067-SPL Document 78 Filed 05/15/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that defendant be detained pending further
 2   proceedings.
 3         DATED this 11th day of May, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
